    Case 2:19-cv-02402-DDC-KGG Document 118 Filed 09/30/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

THOMAS ALLEN PHILLIPS, et al.,      )
                                    )
                     Plaintiffs,    )
     vs.                            )                Case No. 19-2402-DDC-KGG
                                    )
BOILERMAKER-BLACKSMITH              )
NATIONAL PENSION TRUST, et al.,     )
                                    )
                     Defendants.    )
____________________________________)

              ORDER DENYING PLAINTIFF’S MOTION
          FOR RECONSIDERATION OF THE COURT’S ORDER
                 DENYING MOTION TO COMPEL

      Now before the Court is Plaintiffs’ Motion for Reconsideration (Doc. 116)

of the Court’s Order Denying Motion to Compel (Doc. 115). The Court notes that

Defendant has not yet filed its response to this motion. Given the findings herein,

the Court has determined that a response would not be of assistance. Further, the

Court acknowledges Plaintiff’s desire to have the matter resolved prior to the

expiration of the deadline to object to the Order (Doc. 115) to the District Court.

Having reviewed Plaintiff’s brief and exhibits (including the transcript of the

parties’ January 29, 2020, in person conference with the Court and Plaintiff’s prior

to submissions to the Court), Plaintiffs’ motion is DENIED as explained herein.



                                          1
     Case 2:19-cv-02402-DDC-KGG Document 118 Filed 09/30/20 Page 2 of 9




                                 BACKGROUND

      Plaintiffs and the putative class members in this class action lawsuit are

participants in the Boilermaker-Blacksmith National Pension Trust (“the Plan”).

Defendant Plan is an employee benefit plan under the Employee Retirement

Security Act of 1974 (“ERISA”). Plaintiffs allege in their Amended Class Action

Complaint (Doc. 57) that Defendants violated the Employee Retirement Income

Security Act by denying retirement benefits based on re-defined eligibility rules

(Doc 57, at 2). Plaintiffs also allege “violations of multiple provisions of ERISA

including breaches of fiduciary duty, violations of ERISA’s prohibited transaction

prohibitions and violations of ERISA’s anti-alienation rules.” (Id.) Defendants

generally deny Plaintiffs’ allegations.

      The Motion to Compel underlying the present Motion to Reconsider sought

an order requiring Defendants to search their electronically stored information

(“ESI”) for any documents containing a list of 18 search terms (Doc. 70-1) as well

as “all other documents responsive to Plaintiff’s First Set of Requests for

Production … .” (Doc. 70, at 1.) The Court notes that Plaintiff’s Motion to

Compel did not reference, let alone discuss, the Requests for Production at issue.

(See generally Doc. 70.) For purposes of this motion, the Court will otherwise

accept as true and incorporate by reference the relevant factual background




                                          2
    Case 2:19-cv-02402-DDC-KGG Document 118 Filed 09/30/20 Page 3 of 9




summarized in Plaintiff’s motion to reconsider, unless specifically contradicted

herein. (See Doc. 116, at 5-12.)

      In its Order denying the underlying discovery motion, the undersigned

Magistrate Judge held that

             [u]nder the ESI Protocol, the Court may resolve this sort
             of disagreement when a relevant request has been made
             under Rule 34 for information which is electronically
             stored, after the parties have been unable to agree to
             search terms which are directed toward obtaining
             discoverable information described in the Requests for
             Production. However, the court must first know what
             the underlying Requests for Production are and there
             either must be no dispute concerning the relevancy of
             that request or the Court must resolve that dispute.
             Then the Court may evaluate the search terms and
             other technical issues to determine whether they are
             reasonably directed to obtaining the relevant
             information from the Requests for Production
             without imposing an undue burden on Defendants.
             Skipping this first step, as Plaintiffs do here, requires the
             Court to guess, or allow the parties unfettered argument
             about, what target is the aim of the salvo of words
             Plaintiffs propose to launch at the database.

(Doc. 115, at 8 (emphasis added).) The Court also held that “the presented issue is

not amenable to analysis for relevance or proportionality when the Court cannot

determine, and the parties have not agreed upon, Requests for Production which

the word search is intended to facilitate.” (Doc. 9.)

      In the motion to reconsider, Plaintiff correctly points out that the Court was

made aware of the Requests for Production at issue (Nos. 21, 22, and 23) in


                                           3
    Case 2:19-cv-02402-DDC-KGG Document 118 Filed 09/30/20 Page 4 of 9




Plaintiff’s submission to the Court prior the parties’ January 29, 2020, in person

conference with the Court to discuss the underlying discovery issues. (Doc. 116, at

2-3; Doc. 116-1, at 6-8.) Plaintiff continues that

             most of the search terms Plaintiffs requuest [sic] in the
             Motion to Compel were identified on Exhibit C to
             Plaintiffs’ Statement and referenced in Issue 5 and the
             topics addressed by the terms were reviewed at the
             Discovery Dispute conference. Because this was the
             continuation of the initial discovery dispute in which the
             disputed requests were identified and discussed at length
             with the Court, Plaintiffs reasonably believed that the
             motion could rely on the record before the Court, that the
             Court was fully familiar with the issues and reference
             back to the January 2020 Statement and requests was not
             required.

(Doc. 116, at 4; see also Doc. 116-1, at 6-8.) The January discovery conference

was held to facilitate a discussion among the parties and the Court concerning

discovery issues. The objections relating to the underlying discovery requests

were not resolved at that hearing by ruling of the Court or agreement of the parties.

      The Court acknowledges that it did not consider Plaintiff’s January 6, 2020,

submission to the Court when it considered Plaintiff’s Motion to Compel, which

was filed five and a half months later. Plaintiff, however, failed to discuss or even

reference the January 6th submission or the underlying discovery requests in its

Motion to Compel. (See generally Doc. 70.) And, as discussed below, the Court

had specifically informed the parties that issues relating to the validity of the

underlying discovery requests had to be resolved before the Court would
                                          4
     Case 2:19-cv-02402-DDC-KGG Document 118 Filed 09/30/20 Page 5 of 9




consider the validity of the disputed ESI search terms. (Doc. 49, at pp. 78:16 –

81:10.)

      As such, the Court is not persuaded by Plaintiff’s argument that the Court

committed “clear error in … not apprehending that this was the culmination of the

continuing dispute that had previously identified and extensively argued with

respect to the Requests for Productions (“RFPs”) at issue … .” (Doc. 116, at 1-2.)

To the contrary, Plaintiff failed to apprehend the Court’s instructions at the January

29, 2020, discovery conference as to how the issues relating to the discovery

requests and ESI would be addressed.

      At that discovery conference, this Court directed the parties that issues

relating to ESI search terms could only be resolved after the issues relating to the

underlying discovery were resolved. The undersigned Magistrate Judge

specifically instructed the parties that his

             … philosophy about ESI is probably a little bit different
             than some judges. To me ESI agreements end up
             sometimes being the tail wagging the dog. The question
             is whether what you’re asking for is discoverable, and
             sometimes we spend a lot of time before we figure that
             out talking about how to get stuff by doing search terms.
             And … so I’m not sure you could have really done the
             ESI before today because … we’re still trying to figure
             out what’s discoverable.
                    …
             I know there’s still a burdensome issue as to that that
             I think is an issue. And at some point … the plaintiffs
             are allowed to ask for their discovery by what they’re
             looking for and the defense has to produce it. And the
                                               5
    Case 2:19-cv-02402-DDC-KGG Document 118 Filed 09/30/20 Page 6 of 9




             reason that we sometimes do the search term ESIs is it
             avoids then having depositions about how you look for
             what they ask for and whether it was adequate.
                   …
                   But from my point of view the right question is:
             What are you asking for? Is it discoverable? How
             are we looking for it? And if we have that, if what’s
             helpful is to agree to search term ESIs, that's fine. If I
             have to end up ruling on what the search terms will
             be, that’s fine. But I will tell you I often don’t do that.
             That’s sort of a last resort, in my view, to do a search
             term ESI contested order.

(Doc. 49, at pp. 78:16 – 79:24 (emphasis added).)

      The Court acknowledges that these instructions at the January discovery

conference could have been more artfully worded. That stated, there is no question

that Plaintiff was specifically informed that the Court found it necessary to

determine the validity of the underlying discovery requests and/or objections

thereto before it would consider resolving disputes about a list of ESI search terms

relating to those discovery requests. In that context, Plaintiff completely ignored

the initial step of the Court’s mandated process and failed to address Requests for

Production Nos. 21, 22, and 23 and the objections thereto in the underlying Motion

to Compel. (See generally Doc. 70.)

      Plaintiff argues that this is because the motion to compel “was the

culmination of the continuing dispute that had previously identified and

extensively argued with respect to the Requests for Production … at issue … .”

(Doc. 116, at 2.) The Court is not persuaded by Plaintiff’s position.
                                          6
     Case 2:19-cv-02402-DDC-KGG Document 118 Filed 09/30/20 Page 7 of 9




      First, Plaintiff’s Motion to Reconsider acknowledges that, in the January

discovery conference, the Court provided the parties with “guidance … [to] see if

they could work out the issues … before bringing the issue back to the Court.”

(Doc. 116, at 11.) Plaintiff continues that “[t]hereafter, for several months, the

parties worked toward resolution of search terms and an agreed ESI Protocol.”

(Id.) Plaintiff continues that, during these communications following the discovery

conference, “[t]he parties resolved the specific objections to Plaintiffs’ Requests

for Production, save for the relevance and burden arguments that have been

asserted by Defendants in response to Plaintiffs’ Motion.” (Id., at 12 (emphasis

added).)

      These relevance and burdensomeness objections to Plaintiff’s discovery

requests are not only significant, but, as discussed above, they are the very types of

issues the parties were instructed must be resolved before the Court would address

ESI search terms. (Doc. 49, at pp. 78:16 – 81:10.) This is why Plaintiff’s

underlying Motion to Compel was denied and this is why the Court is now

compelled to deny Plaintiff’s Motion to Reconsider. Based on the information

provided to the Court (prior to and during the discovery conference, in conjunction

with Plaintiff’s Motion to Compel, and in conjunction with Plaintiff’s Motion to

Reconsider), the Court is still unable to resolve the issues and objections relating to

the discovery requests that underly the proposed search terms. The Court reiterates


                                           7
     Case 2:19-cv-02402-DDC-KGG Document 118 Filed 09/30/20 Page 8 of 9




that it will not address issues and objections relating to ESI search terms until a

determination is made as to whether what Plaintiff has requested via the discovery

requests is even discoverable.

      If Defendant has withdrawn its relevance and burdensomeness objections to

Requests Nos. 21, 22, and 23 (see Doc. 116-1, at 11-13), the Court has not been

informed of this. As discussed above, Plaintiff appears to have conceded that the

issues remain unresolved. (See Doc. 116, at 12.) Further, Defendants’ objections

to the underlying discovery requests were not presented to the Court in Plaintiff’s

Motion to Compel.

      It is not the Court’s responsibility to search through the parties’ prior filings,

past exhibits, and prior e-mail submissions in an attempt to piece together an

understanding of the parties’ positions regarding the discovery requests at issue in

a motion. Further, even if the Court were to attempt to do so, such an exercise

would be futile. Although the parties continued to communicate with each other

regarding Defendants’ relevance and burdensomeness objections to Plaintiff’s

Requests for Production Nos. 21, 22, and 23 after the January discovery

conference, Plaintiff has failed to submit discussion or analysis of the current status

of these discovery requests and/or Defendants’ objections thereto. For this reason,

the Court DENIES Plaintiff’s Motion to Reconsider (Doc. 116.)




                                           8
    Case 2:19-cv-02402-DDC-KGG Document 118 Filed 09/30/20 Page 9 of 9




     IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Reconsider

(Doc. 116) is DENIED.

     IT IS SO ORDERED.

     Dated this 30th day of September, 2020, at Wichita, Kansas.


                              S/ KENNETH G. GALE
                              HON. KENNETH G. GALE
                              U.S. MAGISTRATE JUDGE




                                       9
